Citation Nr: 0805845	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right leg 
disorder.  

4.  Entitlement to service connection for a left leg 
disorder.  

5.  Entitlement to service connection for a right ankle 
disorder.  

6.  Entitlement to service connection for a left ankle 
disorder.  

7.  Entitlement to service connection for a left foot 
disorder.

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for a disorder 
manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to April 
1988.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Louisville, Kentucky, VA Regional Office (RO).  

By rating decision, dated in July 2007, the agency of 
original jurisdiction (AOJ) established service connection 
for menometerrhagia; iron deficiency anemia; fibroid tumors 
(claimed as a gynecological disorder).  This represents a 
full grant of the benefits sought in regard to that issue.  

The issue of entitlement to service connection for diabetes 
mellitus is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not manifest in service 
and is not attributable to service, and arthritis was not 
shown within the initial post-service year.  

2.  A chronic left knee disorder was not manifest in service 
and is not attributable to service, and arthritis was not 
shown within the initial post-service year.  

3.  A right leg disorder is not shown.  

4.  A left leg disorder is not shown.  

5.  A right ankle disorder is not shown.  

6.  A left ankle disorder is not shown.  

7.  A left foot disorder is not shown.

8.  A disorder manifested by shortness of breath was not 
manifest in service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred or 
aggravated in service, and arthritis in the right knee may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A chronic left knee disability was not incurred or 
aggravated in service, and arthritis in the left knee may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

3.  A chronic right leg disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A chronic left leg disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A chronic right ankle disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A chronic left ankle disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  A left foot disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

8.  A disorder manifested by shortness of breath was not 
incurred or aggravated in active service.  38 U.S.C.A. §1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions, as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See also Simmons v. Nicholson, 487 F. 3d 892 (2007); see also 
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The claimant's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
in this case, VA has made efforts to develop the record.  VA 
has attempted to develop the service medical records through 
the service department.  In April 2003, October 2006, and 
April 2007, the service department informed that no records 
were available.  According to Hayre v. West, 188 F.3d 1327, 
1332 (Fed. Cir. 1999), VA has a heightened duty to assist a 
veteran when her service medical records are missing through 
no fault of her own.  In the current case, VA has attempted 
to obtain the records.  While efforts to obtain the records 
through the service department have not been successful, the 
appellant has submitted her copies of the service medical 
records.  Therefore, the Board finds that further development 
of this evidence is not warranted.  As the appellant was made 
aware of these missing records in a May 2003 letter and a 
June 2004 SOC, the duty to notify her of an inability to 
obtain identified records via the service department has been 
met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  In light of VA's efforts in attempting to obtain 
the records, coupled with the fact that the appellant has 
submitted copies of the records, to the extent available, the 
Board finds no prejudice to the appellant in proceeding with 
the claims on appeal at this time.

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in regard to the knees in July 
2004.  38 C.F.R. § 3.159(c)(4).  In regard to the knees, the 
records satisfy 38 C.F.R. § 3.326.  As to the remaining 
issues on appeal, the Board finds that a VA examination is 
not necessary to make a determination, as to whether a right 
and left leg disorder, a right and left ankle disorder, a 
left foot disorder, or a disorder manifested by shortness of 
breath is related to service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the claimant was treated for lower 
extremity symptoms in service, to include shin splints and a 
right leg muscle strain, none of her medical records show a 
current chronic disorder of the legs, ankles, or left foot, 
or a disorder manifested by shortness of breath.  In light of 
these findings, the prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

I.  Lower Extremities

Analysis

The appellant asserts that she has disorders of the lower 
extremities due to service.  In the July 2004 VA Form 9, she 
contended that she had disorders of the bilateral lower 
extremities, to include the legs, knees, ankles, and a 
disorder of left foot, as a result of basic training, to 
include having worn combat boots on various terrains and 
excessive exercise.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  In regard to the knees, the 
Board notes that retropatellar pain syndrome was noted in a 
March 1997 VA treatment record, as well as on VA examination 
in July 2004, at which time degenerative changes of the 
bilateral knees were also noted.  The impression of VA 
magnetic resonance imaging (MRI) in September 2005 was severe 
changes of osteoarthritis with a complex degenerative tear of 
the medial meniscus, as well as a possible tear near the root 
of the lateral meniscus.  Thus, the issue in regard to the 
knees is whether a disorder of the right or left knee, to 
include arthritis, is related to service.  As noted, and 
pertinent to all of the issues in regard to the lower 
extremities, in order to establish service connection, there 
must be competent evidence of a current disability related by 
competent evidence to in-service disease or injury.  

The appellant is competent to report her symptoms in service, 
to include pain.  She is not, however, a medical professional 
and her lay statements do not constitute competent medical 
evidence that a current disability is related to an in-
service disease or injury.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  The Board 
notes that the only in-service finding pertaining to the 
knees is a notation of a left lateral knee scar on the 
January 1986 periodic examination report, and which was noted 
to be normal on examination at reenlistment in October 1987.  
Both reports show that the lower extremities were normal.  
The Board notes that while her lower extremities were 
assigned a profile of "2" on a 1988 separation "waiver," 
it appears that such was attributable to in-service shin 
splints.  Regardless, the service medical records are 
negative for complaints or findings in regard to the right or 
left knee, except for the left knee scar.  

In this case, the Board has accorded more probative value to 
the competent medical opinion establishing that a right or 
left knee disorder, to include patellofemoral pain syndrome 
and/or arthritis, is not related to service.  In that regard, 
the Board notes that the July 2004 VA examiner specifically 
stated that it was unlikely that her service-related duties 
caused her knee pain.  Rather, that it was more likely that 
obesity was more causative factor.  Consistent with the July 
2004 VA opinion is the opinion contained in an August 2006 VA 
treatment record to the effect that the appellant's weight 
contributed to her knee disorders.  Significantly, the July 
2004 VA examiner stated that running and marching alone would 
not cause the type of symptoms that the appellant was 
experiencing, noting no in-service trauma.  Such is 
consistent with the contemporaneous medical records, as well 
as with her own statement in a June 2007 VA treatment record 
in which she specifically denied having had any knee injury 
other than a left knee injury sustained while riding her 
bicycle at age 10.  The Board notes that there has been no 
assertion of a preexisting knee disorder and no disorder of 
the right or left knee was noted at service entrance or show 
in service.  The appellant has specifically asserted that her 
knee disorder had an onset during basic training with 
exercise.  

To the extent that the appellant has asserted, to include in 
a January 2008 statement from her representative, that shin 
splints in service caused the onset of obesity, which in turn 
resulted in the current knee disorders, the Board notes that 
the appellant is not service connected for a disorder 
manifested by obesity, or for shin splints, and there is no 
competent opinion linking her knee disorders to service, to 
include in-service shin splints.  As to the appellant's 
August 2007 assertion that her weight was merely a 
"contributing" factor and not a "causing" factor, the July 
2004 VA examiner specifically stated that obesity was the 
more likely cause for the right and left knee disorders, and 
there is no competent evidence to support a finding that her 
knee disorders are related to service.  As noted, the July 
2004 VA examiner noted no in-service trauma and specifically 
stated that marching and running alone would not have caused 
her current knee disorders.  The Board finds the July 2004 VA 
opinion to be more probative and persuasive.  The examiner 
reviewed the claims file and provided a complete rationale 
for the opinion.  The defect in the appellant's claim in 
regard to service connection for a disorder of the right and 
left knee is a lack of a competent nexus opinion between 
service and her current knee disorders, and arthritis was not 
shown during service or within the initial post-service year.  

In regard to continuity of symptomatology since separation as 
asserted in the July 2004 VA Form 9, the Board notes that a 
layperson is competent to report that she has had pain 
continuously since an in-service injury or since separation.  
In this case, however, the record establishes no in-service 
injury, arthritis was not shown during service or within the 
initial post-service year, and the initial post-service 
evidence reflecting knee complaints is in 1997, many years 
post service.  In fact, a February 1997 VA record reflects 
complaints of knee pain for three months, not since service.  
A significant lapse in time between service and post service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the evidence establishes that there was no in-service 
injury to the right or left knee, arthritis was not shown 
during service or within the initial post-service year, and 
the competent opinion is to the effect that the likely cause 
is obesity.  The preponderance of the evidence is against the 
claims of service connection for a right knee disorder and a 
left knee disorder, to include arthritis, and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal in regard to a right knee disorder and a left knee 
disorder are denied.  

In regard to the claimed disorders of the right and left leg, 
right and left ankle, and a left foot disorder, the Board 
notes that the service medical records reflect various 
complaints in regard to the lower extremities.  For example, 
in August 1981, complaints of a possible pulled muscle in the 
lower right leg were noted, and the assessment was muscle 
strain.  In September 1981, a history of pain in the right 
thenar eminence without a history of trauma was noted, and 
the impression was questionable contusion.  In May 1984, a 
normal gait was noted.  An October 1985 treatment record 
reflects complaints of bilateral shin splints for four months 
secondary to increasing running in tennis shoes.  X-ray 
examination was noted to have been negative for stress 
reaction.  The assessment was bilateral shin splints.  A 
November 1985 record reflects an assessment of bilateral shin 
pain, resolving.  A July 1987 record notes x-ray examination 
showed bilateral tibial cortical thickening.  Regardless, and 
as noted earlier, in October 1987, the lower extremities were 
noted to be normal.  In addition, while her lower extremities 
were assigned a profile of "2" in a "waiver" at separation 
in 1988, there is no competent evidence of a current disorder 
of the right or left leg, right or left ankle, or of the left 
foot.  

In that regard, a March 2000 private record notes no 
clubbing, cyanosis, or edema of the extremities.  A May 2001 
private record notes no ankle swelling, no pitting edema, and 
no foot deformity.  A June 2005 VA treatment record notes no 
edema of the extremities, no swelling of the leg, and no 
signs of deep vein thrombosis.  An August 2006 VA treatment 
record notes examination of the left foot was normal, with 
normal left foot sensation and foot pulse, and there is no 
evidence of any residuals of any in-service findings in 
regard to the legs or ankles.  

As noted, the appellant is competent to report her symptoms 
in service and the service medical records document 
complaints pertaining to the lower extremities.  To prevail 
on the issue of service connection, however, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted.  See Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  At this time, there is 
no diagnosis involving the right or left leg, right or left 
ankle, or left foot identified as disease or injury.  In such 
circumstances, pain alone is not a compensable disability.  
Thus, the Board finds that service connection for a disorder 
of the right or left leg, right or left ankle, and left foot 
is not warranted.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a right and left leg 
disorder, a right and left ankle disorder, and a left foot 
disorder, and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal in regard to 
those issues are denied.  


II.  Disorder Manifested by Shortness of Breath

The appellant asserts that she has a disorder manifested by 
shortness of breath as a result of service.  The Board finds 
that a preponderance of the evidence is against the claim, 
and thus, service connection for a disorder manifested by 
shortness of breath is not warranted.  

Service medical records are negative for a diagnosis of a 
disorder manifested by shortness of breath.  While a May 1984 
record notes chest x-ray examination showed a noncalcified, 
irregular border lesion on the right mid periphery, and the 
assessments included rule out lung neoplasm, on examination, 
her lungs were clear to auscultation.  In addition, 
examination reports, dated in January 1986 and October 1987, 
show that the lungs and chest were normal.  Significantly, in 
her July 2001 claim, the appellant identified the onset of 
shortness of breath as occurring in 2001, not in service.  

The Board notes that complaints of chest wall pain in an 
April 1990 VA treatment record were noted to be secondary to 
strain, and in July 1991, the lungs were noted to be clear.  
Records, dated in August 1999 and November 1999, show that 
she denied shortness of breath and chest pain, and her lungs 
were noted to be clear in March 2000.  A May 2001 private 
record notes that the bony thorax was intact without 
deformities, and there was symmetrical chest expansion, 
bilaterally, with a normal respiratory rate and pattern.  The 
lung fields were resonant, bilaterally, with equally palpable 
vibrations, and normal vesicular breath sounds.  No rales, 
rhonchi, wheezing, or pleuritic rubs were noted.  The 
impression of a June 2001 VA chest x-ray examination was no 
acute disease.  A November 2002 VA treatment record notes the 
chest was clear to auscultation and the heart had a regular 
rhythm and rate and was without murmur.  VA treatment 
records, dated in October 2005 and August 2006, specifically 
note no shortness of breath.  

As noted, the appellant is competent to report her symptoms.  
Espriritu, supra.  In this case, however, there is no 
reference to a disorder manifested by shortness of breath in 
service and there is no post-service evidence of a disorder 
manifested by shortness of breath.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a right knee disorder, to include 
arthritis, is denied.  

Service connection for a left knee disorder, to include 
arthritis, is denied.  

Service connection for a right leg disorder is denied.  

Service connection for a left leg disorder is denied.  

Service connection for a right ankle disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a left foot disorder is denied.

Service connection for a disorder manifested by shortness of 
breath is denied.


REMAND

The appellant asserts that she has diabetes mellitus as a 
result of service.  Service medical records are negative for 
a diagnosis of diabetes mellitus.  Examination reports, dated 
in January 1986 and October 1987 show that sugar was 
negative.  Obesity was noted on the January 1986 report.  

The Board notes that service connection may be granted for 
diabetes mellitus when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.  The appellant was separated from service in 
April 1988.  

A March 1989 record notes, "glu, chol, "?G v."  Weight 
loss was advised.  A September 1996 VA treatment record notes 
a new onset of diabetes.  The Board notes that in December 

